                            Case 1:18-cr-00759-RMB Document 63 Filed 06/26/19 Page 1 of 1
                                                        LAW OFFICES

                                             DAVID M. GARVIN, P.A.
                                          200 SOUTH BISCAYNE BOULEVARD, SUITE 3150
                                                     MIAMI, FLORIDA 33131
              TAX LAW                               TELEPHONE (305) 371-8101
                                                       FAX (305) 371-8848
          David M. Garvin                                                                    EMAIL: ontria12@gmail.com
Florida Bar Board Certified in Taxation                                                      WEBSITE: davidmgarvin.com
              LEM, Tax

                                                                   June 26, 2019

          ECF
          Honorable Richard M. Berman
          United States District Court
          Southern District of New York
          Daniel Patrick Moynihan Courthouse
          500 Pearl Street, Courtroom 17B
          New York, New York 10007

          Re:         Motion for Leave to Withdraw as Counsel for James Moore
                      United States vs. James Moore. 18-Cr-759-RMB

          Dear Judge Berman:

                 I am writing to respectfully move for leave to withdraw as counsel of record for James
          Moore. Irreconcilable differences have arisen between Mr. Moore and myself that make my
          continued representation of Mr. Moore impossible. Mr. Moore has stated in a letter dated
          June 18, 2019 to the Court that he does not want me to be his lawyer and claims that I
          deliberately caused him to be wrongfully imprisoned and worked against him to ensure that
          he was found guilty. The Court has ordered me to respond to the claims contained in the
          subject letter and attachments by July 1, 2019.

                   As a result of Mr. Moore’s statements, we have been placed into adversarial positions.
           It is now necessary for me to defend myself from Mr. Moore’s accusations.

                 I have discussed this matter with Government’s counsel. I have been advised that the
           United States takes no position as to this motion to withdraw.

                                                                    Re i ctf 11 ,ubm,ed,


                                                                    David M. Garv1n
           cc: James Moore #14532-104
               Metropolitan Correctional Center                                I
                150 Park Row
               New York, NY 10007
